[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MOTION TO STRIKE DATED MAY 15, 1991
We decline to reach the issues raised here in the procedural context of this motion to strike. This motion, as framed, ought to limit our decision to a facial consideration of the legal sufficiency of the fifth count. Although the parties invite us in their briefs to consider the legal impact of the prior PJR proceedings upon the validity of the fifth count, in this procedural context, we decline, and deny the motion.
So ordered.
William Patrick Murray, J. A Judge of the Superior Court CT Page 7057